
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5013
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 29, 2010
			Received; read twice and referred to the
			 Committee on Armed
			 Services
		
		AN ACT
		To amend title 10, United States Code, to
		  provide for performance management of the defense acquisition system, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Implementing Management for
			 Performance and Related Reforms to Obtain Value in Every Acquisition Act of
			 2010.
		2.Definition of
			 congressional defense committeesIn this Act, the term congressional
			 defense committees has the meaning given that term in
			 section
			 101(a)(16) of title 10, United States Code.
		3.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Definition of congressional defense
				committees.
				Sec. 3. Table of contents.
				Title I—Defense Acquisition System
				Sec. 101. Performance management of the defense acquisition
				system.
				Sec. 102. Meaningful consideration by Joint Requirements
				Oversight Council of input from certain officials.
				Sec. 103. Performance management for the Joint Capabilities
				Integration and Development System.
				Sec. 104. Requirements for the acquisition of
				services.
				Sec. 105. Joint evaluation task forces.
				Sec. 106. Review of defense acquisition guidance.
				Sec. 107. Requirement to include references to services
				acquisition throughout the Federal Acquisition Regulation.
				Sec. 108. Procurement of military purpose nondevelopmental
				items.
				Title II—Defense Acquisition Workforce
				Sec. 201. Acquisition workforce excellence.
				Sec. 202. Amendments to the acquisition workforce demonstration
				project.
				Sec. 203. Incentive programs for civilian and military
				personnel in the acquisition workforce.
				Sec. 204. Career development for civilian and military
				personnel in the acquisition workforce.
				Sec. 205. Recertification and training
				requirements.
				Sec. 206. Information technology acquisition
				workforce.
				Sec. 207. Definition of acquisition workforce.
				Sec. 208. Defense Acquisition University curriculum
				review.
				Sec. 209. Cost estimating internship and scholarship
				programs.
				Sec. 210. Prohibition on personal services contracts for senior
				mentors.
				Title III—Financial Management
				Sec. 301. Incentives for achieving auditability.
				Sec. 302. Measures required after failure to achieve
				auditability.
				Sec. 303. Review of obligation and expenditure
				thresholds.
				Sec. 304. Disclosure and traceability of the cost of Department
				of Defense health care contracts.
				Title IV—Industrial Base
				Sec. 401. Expansion of the industrial base.
				Sec. 402. Commercial pricing analysis.
				Sec. 403. Contractor and grantee disclosure of delinquent
				Federal tax debts.
				Sec. 404. Independence of contract audits and business system
				reviews.
				Sec. 405. Blue ribbon panel on eliminating barriers to
				contracting with the Department of Defense.
				Sec. 406. Inclusion of the providers of services and
				information technology in the national technology and industrial
				base.
				Sec. 407. Construction of Act on competition requirements for
				the acquisition of services.
				Sec. 408.  Acquisition Savings Program.
				Sec. 409. Sense of Congress regarding compliance with the Berry
				Amendment, the Buy American Act, and labor standards of the United
				States.
				Sec. 410. Industrial Base Council and Fund.
				Title V—Other matters
				Sec. 501. Clothing allowance requirement.
				Sec. 502. Requirement that cost or price to the Federal
				Government be given at least equal importance as technical or other criteria in
				evaluating competitive proposals for defense contracts.
			
		IDefense
			 Acquisition System
			101.Performance
			 management of the defense acquisition system
				(a)Performance
			 management of the defense acquisition system
					(1)In
			 generalPart IV of title 10, United States Code, is amended by
			 inserting after chapter 148 the following new chapter:
						
							149Performance
				Management of the Defense Acquisition System 
								
									Sec.
									2545. Performance assessments of the
				  defense acquisition system. 
									2546. Audits of performance assessments.
									2547. Use of performance assessments for managing
				  performance.
									2548. Acquisition-related functions of the Chiefs of Staff of
				  the armed forces.
								
								2545.Performance
				assessments of the defense acquisition system
									(a)Performance
				assessments required(1)The Secretary of Defense
				shall ensure that all elements of the defense acquisition system are subject to
				regular performance assessments—
											(A)to determine the extent to which such
				elements deliver appropriate value to the Department of Defense; and
											(B)to enable senior officials of the
				Department of Defense to manage the elements of the defense acquisition system
				to maximize their value to the Department.
											(2)The performance of each element of
				the defense acquisition system shall be assessed as needed, but not less often
				than annually.
										(3)The Secretary shall ensure that the
				performance assessments required by this subsection are appropriately tailored
				to reflect the diverse nature of defense acquisition so that the performance
				assessment of each element of the defense acquisition system accurately
				reflects the work performed by such element.
										(b)Systemwide
				categories(1)The Secretary of Defense
				shall establish categories of metrics for the defense acquisition system,
				including, at a minimum, categories relating to cost, quality, delivery,
				workforce, and policy implementation that apply to all elements of the defense
				acquisition system.
										(2)The Secretary of Defense shall issue
				guidance for service acquisition executives within the Department of Defense on
				the establishment of metrics, and goals and standards relating to such metrics,
				within the categories established by the Secretary under paragraph (1) to
				ensure that there is sufficient uniformity in performance assessments across
				the defense acquisition system so that elements of the defense acquisition
				system can be meaningfully compared.
										(c)Metrics, goals,
				and standards(1)Each service acquisition
				executive of the Department of Defense shall establish metrics to be used in
				the performance assessments required by subsection (a) for each element of the
				defense acquisition system for which such executive is responsible within the
				categories established by the Secretary under subsection (b). Such metrics
				shall be appropriately tailored pursuant to subsection (a)(3) and may include
				measures of—
											(A)cost, quality, and delivery;
											(B)contractor performance, including
				compliance with the Department of Defense policy regarding the participation of
				small business concerns owned and controlled by socially and economically
				disadvantaged individuals, veteran-owned small businesses, service-disabled,
				veteran-owned small businesses, and women-owned small businesses;
											(C)excessive use of contract bundling and
				availability of non-bundled contract vehicles;
											(D)workforce quality and program manager
				tenure (where applicable);
											(E)the quality of market research;
											(F)appropriate use of integrated
				testing;
											(G)appropriate consideration of long-term
				sustainment and energy efficiency; and
											(H)appropriate acquisition of technical data
				and other rights and assets necessary to support long-term sustainment.
											(2)Each service acquisition executive
				within the Department of Defense shall establish goals and standards
				(including, at a minimum, a threshold standard and an objective goal) for each
				metric established under paragraph (1) by the executive. In establishing the
				goals and standards for an element of the defense acquisition system, a service
				acquisition executive shall consult with the head of the element to the maximum
				extent practicable, but the service acquisition executive shall retain the
				final authority to determine the goals and standards established. The service
				acquisition executive shall update the goals and standards as necessary and
				appropriate consistent with the guidance issued under subsection (b)(2).
										(3)The Under Secretary of Defense for
				Acquisition, Technology, and Logistics shall periodically review the metrics,
				goals, and standards established by service acquisition executives under this
				subsection to ensure that they are consistent with the guidance issued under
				subsection (b)(2).
										(d)Responsibility
				for oversight and direction of performance assessments(1)Performance assessments
				required by subsection (a) shall either be carried out by, or shall be subject
				to the oversight of, the Director of the Office of Performance Assessment and
				Root Cause Analysis. The authority and responsibility granted by this
				subsection is in addition to any other authority or responsibility granted to
				the Director of the Office of Performance Assessment and Root Cause Analysis by
				the Secretary of Defense or by any other provision of law. In the performance
				of duties pursuant to this section, the Director of the Office of Performance
				Assessment and Root Cause Analysis shall coordinate with the Deputy Chief
				Management Officer to ensure that performance assessments carried out pursuant
				to this section are consistent with the performance management initiatives of
				the Department of Defense.
										(2)A performance assessment may be
				carried out by an organization under the control of the service acquisition
				executive of a military department if—
											(A)the assessment fulfills the
				requirements of subsection (a);
											(B)the organization is approved to carry
				out the assessment by the Director of the Office of Performance Assessment and
				Root Cause Analysis; and
											(C)the assessment is subject to the
				oversight of the Director of the Office of Performance Assessment and Root
				Cause Analysis in accordance with paragraph (1).
											(e)Retention and
				access to records of performance assessments within the military departments
				and defense agenciesThe
				Secretary of Defense shall ensure that information from performance assessments
				of all elements of the defense acquisition system are retained electronically
				and that the Director of the Office of Performance Assessment and Root Cause
				Analysis—
										(1)promptly receives
				the results of all performance assessments conducted by an organization under
				the control of the service acquisition executive of a military department;
				and
										(2)has timely access
				to any records and data in the Department of Defense (including the records and
				data of each military department and Defense Agency and including classified
				and proprietary information) that the Director considers necessary to review in
				order to perform or oversee performance assessments pursuant to this
				section.
										(f)Inclusion in
				annual reportThe Director of
				the Office of Performance Assessment and Root Cause Analysis shall include
				information on the activities undertaken by the Director under this section in
				the annual report of the Director required under section 103(f) of the Weapon
				Systems Acquisition Reform Act of 2009 (Public Law 111–23; 123 Stat. 1716),
				including information on any performance assessment required by subsection (a)
				with significant findings. In addition, if a performance assessment uncovers
				particularly egregious problems, as identified by the Director, the Director
				shall submit to the Committees on Armed Services of the Senate and the House of
				Representatives a report on such problems within 30 days after the problems are
				identified.
									(g)DefinitionsIn
				this section:
										(1)The term defense acquisition
				system means the acquisition workforce; the process by which the
				Department of Defense manages the acquisition of goods and services, including
				weapon systems, commodities, commercial and military unique services, and
				information technology; and the management structure for carrying out the
				acquisition function within the Department of Defense.
										(2)The term
				element of the defense acquisition system means an organization
				that operates within the defense acquisition system and that focuses primarily
				on acquisition.
										(3)The term
				metric means a specific measure that serves as a basis for
				comparison.
										(4)The term
				threshold performance standard means the minimum acceptable
				level of performance in relation to a metric.
										(5)The term
				objective performance goal means the most desired level of
				performance in relation to a metric.
										(6)The term
				Office of Performance Assessment and Root Cause Analysis means
				the office reporting to the senior official designated by the Secretary of
				Defense under section 103(a) of the Weapon Systems Acquisition Reform Act of
				2009 (Public
				Law 111–23,
				10 U.S.C.
				2430 note).
										2546.Audits of
				performance assessments
									(a)Audits
				requiredThe Secretary of Defense shall ensure that the
				performance assessments of the defense acquisition system required by section
				2545 of this title are subject to periodic audits to determine the accuracy,
				reliability, and completeness of such assessments.
									(b)Standards and
				approachIn performing the audits required by subsection (a), the
				Secretary shall ensure that such audits—
										(1)comply with
				generally accepted government auditing standards issued by the Comptroller
				General;
										(2)use a risk-based
				approach to audit planning; and
										(3)appropriately account for issues associated
				with auditing assessments of activities occurring in a contingency
				operation.
										2547.Use of
				performance assessments for managing performance
									(a)In
				generalThe Secretary of
				Defense shall ensure that the results of performance assessments are used in
				the management of elements of the defense acquisition system through direct
				linkages between the results of a performance assessment and the
				following:
										(1)The size of the
				bonus pool available to the workforce of an element of the defense acquisition
				system.
										(2)Rates of promotion
				in the workforce of an element of the defense acquisition system.
										(3)Awards for
				acquisition excellence.
										(4)The scope of work
				assigned to an element of the defense acquisition system.
										(b)Additional
				requirementsThe Secretary of
				Defense shall ensure that actions taken to manage the acquisition workforce
				pursuant to subsection (a) are undertaken in accordance with the requirements
				of subsections (c) and (d) of section 1701a of this title.
									2548.Acquisition-related
				functions of the Chiefs of Staff of the armed forces
									(a)AssistanceThe Secretary of Defense shall ensure,
				notwithstanding section 3014(c)(1)(A), section 5014(c)(1)(A), and section
				8014(c)(1)(A) of this title, that the Chief of Staff of the Army, the Chief of
				Naval Operations, the Chief of Staff of the Air Force, and the Commandant of
				the Marine Corps assist the Secretary of the military department concerned in
				the performance of the following acquisition-related functions of such
				department:
										(1)The development of
				requirements relating to the defense acquisition system.
										(2)The development of
				measures to control requirements creep in the defense acquisition
				system.
										(3)The development of
				career paths in acquisition for military personnel (as required by section
				1722a of this title).
										(4)The assignment and
				training of contracting officer representatives when such representatives are
				required to be members of the armed forces because of the nature of the
				contract concerned.
										(b)DefinitionsIn this section:
										(1)The term requirements creep
				means the addition of new technical or operational specifications after a
				requirements document is approved.
										(2)The term
				requirements document means a document produced in the
				requirements process that is provided for an acquisition program to guide the
				subsequent development, production, and testing of the program and that—
											(A)justifies the need
				for a materiel approach, or an approach that is a combination of materiel and
				non-materiel, to satisfy one or more specific capability gaps;
											(B)details the
				information necessary to develop an increment of militarily useful,
				logistically supportable, and technically mature capability, including key
				performance parameters; or
											(C)identifies
				production attributes required for a single increment of a
				program.
											.
					(2)Clerical
			 amendmentsThe table of
			 chapters at the beginning of subtitle A of title 10, United States Code, and at
			 the beginning of part IV of such subtitle, are each amended by inserting after
			 the item relating to chapter 148 the following new item:
						
							
								149.Performance Management of the Defense Acquisition
				  System2545
							
							.
					(b)Phased
			 implementation of performance assessmentsThe Secretary of Defense shall implement
			 the requirements of
			 chapter 149 of title 10,
			 United States Code, as added by subsection (a), in a phased manner while
			 guidance is issued, and categories, metrics, goals, and standards are
			 established. Implementation shall begin with a cross section of elements of the
			 defense acquisition system representative of the entire system and shall be
			 completed for all elements not later than 2 years after the date of the
			 enactment of this Act.
				102.Meaningful
			 consideration by Joint Requirements Oversight Council of input from certain
			 officials
				(a)Advisors to the
			 Joint Requirements Oversight Council
					(1)Additional
			 civilian advisorsSubsection
			 (d)(1) of section
			 181 of title 10, United States Code, is amended by striking
			 The Under Secretary and all that follows through and
			 expertise. and inserting the
			 following:
						
							The following officials of the
			 Department of Defense shall serve as advisors to the Council on matters within
			 their authority and expertise:(A)The Under Secretary of Defense for
				Acquisition, Technology, and Logistics.
							(B)The Under Secretary of Defense
				(Comptroller).
							(C)The Under Secretary of Defense for
				Policy.
							(D)The Director of Cost Assessment and
				Program
				Evaluation.
							.
					(2)Role of
			 combatant commanders as members of the jrocParagraph (1) of
			 subsection (c) of such section is amended—
						(A)by striking
			 and at the end of subparagraph (D);
						(B)by striking the
			 period at the end of subparagraph (E) and inserting ; and;
			 and
						(C)by adding at the
			 end the following new subparagraph:
							
								(F)when directed by the chairman, the
				commander of any combatant command (or, as directed by that commander, the
				deputy commander of that command) when matters related to the area of
				responsibility or functions of that command will be under consideration by the
				Council.
								.
						(b)Amendment
			 related to reportParagraph
			 (2) of section 105(c) of the Weapon Systems Acquisition Reform Act of 2009
			 (Public Law
			 111–23; 123 Stat. 1718) is amended to read as follows:
					
						(2)Matters
				coveredThe report shall include, at a minimum, an assessment
				of—
							(A)the extent to
				which the Council has effectively sought, and the commanders of the combatant
				commands have provided, meaningful input on proposed joint military
				requirements;
							(B)the extent to
				which the Council has meaningfully considered the input and expertise of the
				Under Secretary of Defense for Acquisition, Technology, and Logistics in its
				discussions;
							(C)the extent to
				which the Council has meaningfully considered the input and expertise of the
				Director of Cost Assessment and Program Evaluation in its discussions;
							(D)the quality and
				effectiveness of efforts to estimate the level of resources needed to fulfill
				joint military requirements; and
							(E)the extent to
				which the Council has considered trade-offs among cost, schedule, and
				performance
				objectives.
							.
				(c)Assessment of
			 independence of cost estimators and cost analysts required in next annual
			 report on cost assessment activitiesIn the next annual report prepared by the
			 Director of Cost Assessment and Program Evaluation under
			 section
			 2334(e) of title 10, United States Code, the Director shall
			 include an assessment of whether and to what extent personnel responsible for
			 cost estimates or cost analysis developed by a military department or defense
			 agency for a major defense acquisition program are independent and whether
			 their independence or lack thereof affects their ability to generate reliable
			 cost estimates.
				103.Performance
			 management for the Joint Capabilities Integration and Development
			 System
				(a)Requirement for
			 programThe Secretary of Defense shall ensure that the Department
			 of Defense develops and implements a program to manage performance in
			 establishing joint military requirements pursuant to
			 section
			 181 of title 10, United States Code.
				(b)LeadersThe
			 Secretary of Defense shall designate an officer identified or designated as a
			 joint qualified officer to serve as leader of a joint effort to develop the
			 performance management program required by subsection (a). The Secretary shall
			 also designate an officer from each Armed Force to serve as leader of the
			 effort within the Armed Force concerned. Officers designated pursuant to this
			 section shall have the seniority and authority necessary to oversee and direct
			 all personnel engaged in establishing joint military requirements within the
			 Joint Staff or within the Armed Force concerned.
				(c)Matters
			 coveredThe program developed pursuant to subsection (a)
			 shall:
					(1)Measure the
			 following in relation to each joint military requirement:
						(A)The time a requirements document takes to
			 receive validation through the requirements process.
						(B)The quality of cost information associated
			 with the requirement and the extent to which cost information was considered
			 during the requirements process.
						(C)The extent to
			 which the requirements process established a meaningful level of priority for
			 the requirement.
						(D)The extent to
			 which the requirements process considered trade-offs between cost, schedule,
			 and performance objectives.
						(E)The quality of information on sustainment
			 associated with the requirement and the extent to which sustainment information
			 was considered during the requirements process.
						(F)Such other matters
			 as the Secretary shall determine appropriate.
						(2)Achieve, to the
			 maximum extent practicable, the following outcomes in the requirements
			 process:
						(A)Timeliness in
			 delivering capability to the warfighter.
						(B)Mechanisms for
			 controlling requirements creep.
						(C)Responsiveness to fact-of-life changes
			 occurring after the approval of a requirements document, including changes to
			 the threat environment, the emergence of new capabilities, or changes in the
			 resources estimated to procure or sustain a capability.
						(D)The development of
			 the personnel skills, capacity, and training needed for an effective and
			 efficient requirements process.
						(E)Such other
			 outcomes as the Secretary shall determine appropriate.
						(d)ImplementationThe program required by subsection (a)
			 shall be developed and initially implemented not later than 1 year after the
			 date of the enactment of this Act and shall apply to requirements documents
			 entering the requirements process after the date of initial
			 implementation.
				(e)Initial
			 reportNot later than 90 days after the initial implementation of
			 the program required by subsection (a), the Secretary shall submit to the
			 congressional defense committees a report on the steps taken to develop and
			 implement the performance management program for joint military requirements.
			 The report shall address the measures specified in subsection (c)(1).
				(f)Final
			 reportNot later than 4 years after the initial implementation of
			 the program required by subsection (a), the Secretary shall submit to the
			 congressional defense committees a report on the effectiveness of the program
			 for joint military requirements in achieving the outcomes specified in
			 subsection (c)(2).
				(g)DefinitionsIn
			 this section:
					(1)Requirements
			 processThe term requirements process means the
			 Joint Capabilities Integration and Development System (JCIDS) process or any
			 successor to such process established by the Chairman of the Joint Chiefs of
			 Staff to support the statutory responsibility of the Joint Requirements
			 Oversight Council in advising the Chairman and the Secretary of Defense in
			 identifying, assessing, and validating joint military capability needs, with
			 their associated operational performance criteria, in order to successfully
			 execute missions.
					(2)Requirements
			 documentThe term
			 requirements document means a document produced in the
			 requirements process that is provided for an acquisition program to guide the
			 subsequent development, production, and testing of the program and that—
						(A)justifies the need
			 for a materiel approach, or an approach that is a combination of materiel and
			 non-materiel, to satisfy one or more specific capability gaps;
						(B)details the
			 information necessary to develop an increment of militarily useful,
			 logistically supportable, and technically mature capability, including key
			 performance parameters; or
						(C)identifies
			 production attributes required for a single increment of a program.
						(3)Requirements
			 creepThe term requirements creep means the
			 addition of new technical or operational specifications after a requirements
			 document is approved.
					(h)Discretionary
			 implementation after 5 yearsAfter the date that is 5 years after
			 the initial implementation of the performance management program under this
			 section, the requirement to implement a program under this section shall be at
			 the discretion of the Secretary of Defense.
				104.Requirements for the
			 acquisition of services
				(a)Process
			 requiredThe Secretary of
			 Defense shall ensure that each military department establishes a process for
			 identifying, assessing, and approving requirements for the acquisition of
			 services, and that commanders of unified combatant commands and other officers
			 identified or designated as joint qualified officers have an opportunity to
			 participate in the process of each military department to provide input on
			 joint requirements for the acquisition of services.
				(b)Guidance and
			 plan requiredThe Chief of
			 Staff of the Army, the Chief of Naval Operations, the Chief of Staff of the Air
			 Force, and the Commandant of the Marine Corps shall—
					(1)issue and maintain
			 guidance relating to each process established under subsection (a); and
					(2)develop a plan to implement each process
			 established under subsection (a).
					(c)Matters required
			 in guidanceThe guidance issued under subsection (b) shall
			 establish, in relation to a process for identifying, assessing, and approving
			 requirements for the acquisition of services, the following:
					(1)Organization of
			 such process.
					(2)The level of command responsibility
			 required for identifying and validating requirements for the acquisition of
			 services in accordance with the categories established under
			 section
			 2330(a)(1)(C) of title 10, United States Code.
					(3)The composition of
			 billets necessary to operate such process.
					(4)The training
			 required for personnel engaged in such process.
					(5)The relationship
			 between doctrine and such process.
					(6)Methods of
			 obtaining input on joint requirements for the acquisition of services.
					(7)Procedures for
			 coordinating with the acquisition process.
					(8)Considerations
			 relating to opportunities for strategic sourcing.
					(d)Matters required
			 in implementation planEach plan required under subsection (b)
			 shall provide for initial implementation of a process for identifying,
			 assessing, and approving requirements for the acquisition of services not later
			 than 180 days after the date of the enactment of this Act and shall provide for
			 full implementation of such process at the earliest date practicable.
				(e)Consistency with
			 joint guidanceWhenever, at any time, guidance is issued by the
			 Chairman of the Joint Chiefs of Staff relating to requirements for the
			 acquisition of services, each process established under subsection (a) shall be
			 revised in accordance with such joint guidance.
				(f)DefinitionThe
			 term requirements for the acquisition of services means
			 objectives to be achieved through acquisitions primarily involving the
			 procurement of services.
				105.Joint evaluation
			 task forces
				(a)Task forces
			 requiredFor each joint military requirement involving a materiel
			 solution for which the Chairman of the Joint Requirements Oversight Council is
			 the validation authority, the Chairman shall designate a commander of a unified
			 combatant command to provide a joint evaluation task force to participate in
			 such materiel solution. Such task force shall—
					(1)come from a
			 military unit or units designated by the combatant commander concerned;
					(2)be selected based
			 on the relevance of such materiel solution to the mission of the unit;
			 and
					(3)participate
			 consistent with its operational obligations.
					(b)ResponsibilitiesA
			 task force provided pursuant to subsection (a) shall, for the materiel solution
			 concerned—
					(1)provide input to
			 the analysis of alternatives;
					(2)participate in
			 testing (including limited user tests and prototype testing);
					(3)provide input on a
			 concept of operations and doctrine;
					(4)provide end user
			 feedback to the resource sponsor; and
					(5)participate, through the combatant
			 commander concerned, in any alteration of the requirement for such
			 solution.
					(c)Administrative
			 supportThe resource sponsor
			 for the joint military requirement shall provide administrative support to the
			 joint evaluation task force for purposes of carrying out this section.
				(d)DefinitionsIn this section:
					(1)Resource
			 sponsorThe term resource sponsor means the
			 organization responsible for all common documentation, periodic reporting, and
			 funding actions required to support the capabilities development and
			 acquisition process for the materiel solution.
					(2)Materiel
			 solutionThe term
			 materiel solution means the development, acquisition,
			 procurement, or fielding of a new item, or of a modification to an existing
			 item, necessary to equip, operate, maintain, and support military
			 activities.
					106.Review of
			 defense acquisition guidance
				(a)Review of
			 guidanceThe Secretary of Defense shall review the acquisition
			 guidance of the Department of Defense, including, at a minimum, the guidance
			 contained in Department of Defense Instruction 5000.02 entitled
			 Operation of the Defense Acquisition System.
				(b)Matters
			 consideredThe review performed under subsection (a) shall
			 consider—
					(1)the extent to which it is appropriate to
			 apply guidance primarily relating to the acquisition of weapon systems to
			 acquisitions not involving weapon systems (including the acquisition of
			 commercial goods and commodities, commercial and military unique services, and
			 information technology);
					(2)whether long-term
			 sustainment and energy efficiency of weapon systems is appropriately
			 emphasized;
					(3)whether
			 appropriate mechanisms exist to communicate information relating to the mission
			 needs of the Department of Defense to the industrial base in a way that allows
			 the industrial base to make appropriate investments in infrastructure,
			 capacity, and technology development to help meet such needs;
					(4)the extent to which earned value management
			 should be required on acquisitions not involving the acquisition of weapon
			 systems and whether measures of quality and technical performance should be
			 included in any earned value management system;
					(5)the extent to which it is appropriate to
			 apply processes primarily relating to the acquisition of weapon systems to the
			 acquisition of information technology systems, consistent with the requirement
			 to develop an alternative process for such systems contained in section 804 of
			 the National Defense Authorization Act for Fiscal Year 2010 (Public Law
			 111–84; 123 Stat. 2401;
			 10 U.S.C.
			 2225 note); and
					(6)such other matters
			 as the Secretary considers appropriate.
					(c)ReportNot
			 later than 270 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to the Committees on Armed Services of the Senate and
			 of the House of Representatives a report detailing any changes in the
			 acquisition guidance of the Department of Defense identified during the review
			 required by subsection (a), and any actions taken, or planned to be taken, to
			 implement such changes.
				107.Requirement to
			 include references to services acquisition throughout the Federal Acquisition
			 Regulation
				(a)FindingsCongress
			 finds the following:
					(1)The acquisition of services can be
			 extremely complex, and program management skills, tools, and processes need to
			 be applied to services acquisitions.
					(2)An emphasis on the
			 concept of services throughout the Federal Acquisition
			 Regulation would enhance and support the procurement and project management
			 community in all aspects of the acquisition planning process, including
			 requirements development, assessment of reasonableness, and post-award
			 management and oversight.
					(b)Requirement for
			 changes to FARThe Federal
			 Acquisition Regulation shall be revised to provide, throughout the Regulation,
			 appropriate references to services acquisition that are in addition to
			 references provided in part 37 (which relates specifically to services
			 acquisition).
				(c)DeadlineThis
			 section shall be carried out within 270 days after the date of the enactment of
			 this Act.
				108.Procurement of
			 military purpose nondevelopmental items
				(a)In
			 general
					(1)Procurement of
			 military purpose nondevelopmental itemsChapter
			 141 of title 10, United States Code, is amended by adding at
			 the end the following new section:
						
							2410r.Military
				purpose nondevelopmental items
								(a)DefinitionsIn
				this section:
									(1)The term military purpose
				nondevelopmental item means an item—
										(A)developed
				exclusively at private expense;
										(B)that meets a
				validated military requirement, as certified in writing by the responsible
				program manager;
										(C)for which delivery
				of an initial lot of production-representative items may be made within nine
				months after contract award; and
										(D)for which the unit
				cost is less than $10,000,000.
										(2)The term
				item has the meaning provided in section 2302(3) of this
				title.
									(b)RequirementsThe
				Secretary of Defense shall ensure that, with respect to a contract for the
				acquisition of a military purpose nondevelopmental item, the following
				requirements apply:
									(1)The contract shall
				be awarded using competitive procedures in accordance with section 2304 of this
				title.
									(2)Certain contract
				clauses, as specified in regulations prescribed under subsection (c), shall be
				included in each such contract.
									(3)The type of
				contract used shall be a firm, fixed price type contract.
									(4)Nothing in the contract shall further
				restrict or otherwise affect the rights in technical data of the Government,
				the contractor, or any subcontractor of the contractor for items developed by
				the contractor or any such subcontractor exclusively at private expense, as
				prescribed in regulations implementing section 2320(a)(2)(B) of this
				title.
									(c)RegulationsThe Secretary of Defense shall prescribe
				regulations to carry out this section. Such regulations shall be included in
				regulations of the Department of Defense prescribed as part of the Federal
				Acquisition Regulation. At a minimum, the regulations shall include—
									(1)a list of contract
				clauses to be included in each contract for the acquisition of a military
				purpose nondevelopmental item;
									(2)definitions for
				the terms developed and exclusively at private
				expense that—
										(A)are consistent
				with the definitions developed for such terms in accordance with 2320(a)(3) of
				this title; and
										(B)also exclude an
				item developed in part or in whole with—
											(i)foreign government
				funding; or
											(ii)foreign or
				Federal Government loan financing at nonmarket rates; and
											(3)standards for
				evaluating the reasonableness of price for the military purpose
				nondevelopmental item, in lieu of certified cost or pricing
				data.
									.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
						
							
								2410r. Military purpose nondevelopmental
				items.
							
							.
					(b)Cost or pricing
			 data exceptionSection 2306a(b)(1) of title 10,
			 United States Code, is amended—
					(1)by striking
			 or at the end of subparagraph (B);
					(2)by striking the
			 period at the end of subparagraph (C) and inserting ; or;
			 and
					(3)by adding at the
			 end the following new subparagraph:
						
							(D)for the acquisition of a military purpose
				nondevelopmental item, as defined in section 2410r of this title, if the
				contracting officer determines in writing that—
								(i)the contract,
				subcontract or modification will be a firm, fixed price type contract;
				and
								(ii)the offeror has
				submitted sufficient information to evaluate, through price analysis, the
				reasonableness of the price for the military purpose nondevelopmental
				item.
								.
					(c)Effective
			 dateSection 2410r of title 10, United
			 States Code, as added by subsection (a), and the amendment made by subsection
			 (b), shall apply with respect to contracts entered into after the date that is
			 120 days after the date of the enactment of this Act.
				IIDefense
			 Acquisition Workforce
			201.Acquisition
			 workforce excellence
				(a)In
			 general
					(1)Acquisition
			 workforce excellenceSubchapter I of
			 chapter 87 of title 10,
			 United States Code, is amended by inserting after
			 section
			 1701 the following new section:
						
							1701a.Management
				for acquisition workforce excellence
								(a)PurposeThe
				purpose of this chapter is to require the Department of Defense to develop and
				manage a highly skilled professional acquisition workforce—
									(1)in which
				excellence and contribution to mission is rewarded;
									(2)which has the
				technical expertise and business skills to ensure the Department receives the
				best value for the expenditure of public resources;
									(3)which serves as a
				model for performance management of employees of the Department; and
									(4)which is managed in a manner that
				complements and reinforces the performance management of the defense
				acquisition system pursuant to chapter 149 of this title.
									(b)Performance
				managementIn order to achieve the purpose set forth in
				subsection (a), the Secretary of Defense shall—
									(1)use the full
				authorities provided in subsections (a) through (d) of
				section
				9902 of title 5, including flexibilities related to performance
				management and hiring and to training of managers;
									(2)require managers
				to develop performance plans for individual members of the acquisition
				workforce in order to give members an understanding of how their performance
				contributes to their organization’s mission and the success of the defense
				acquisition system (as defined in section 2545 of this title);
									(3)to the extent
				appropriate, use the lessons learned from the acquisition demonstration project
				carried out under section 1762 of this title related to contribution-based
				compensation and appraisal, and how those lessons may be applied within the
				General Schedule system;
									(4)develop attractive
				career paths;
									(5)encourage
				continuing education and training;
									(6)develop
				appropriate procedures for warnings during performance evaluations and due
				process for members of the acquisition workforce who consistently fail to meet
				performance standards;
									(7)take full advantage of the Defense Civilian
				Leadership Program established under section 1112 of the National Defense
				Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2496;
				10 U.S.C.
				1580 note prec.);
									(8)use the
				authorities for highly qualified experts under
				section
				9903 of title 5, to hire experts who are skilled acquisition
				professionals to—
										(A)serve in
				leadership positions within the acquisition workforce to strengthen management
				and oversight;
										(B)provide mentors to
				advise individuals within the acquisition workforce on their career paths and
				opportunities to advance and excel within the acquisition workforce; and
										(C)assist with the
				design of education and training courses and the training of individuals in the
				acquisition workforce; and
										(9)use the
				authorities for expedited security clearance processing pursuant to section
				1564 of this title.
									(c)NegotiationsAny
				action taken by the Secretary under this section, or to implement this section,
				shall be subject to the requirements of
				chapter
				71 of title 5.
								(d)RegulationsAny
				rules or regulations prescribed pursuant to this section shall be deemed an
				agency rule or regulation under
				section
				7117(a)(2) of title 5, and shall not be deemed a
				Government-wide rule or regulation under section 7117(a)(1) of such
				title.
								.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by inserting after the item relating to section 1701 the
			 following new item:
						
							
								1701a. Management for acquisition
				workforce
				excellence.
							
							.
					(b)Authority to
			 appoint highly qualified experts on part-time
			 basisSection 9903(b)(1) of title 5,
			 United States Code, is amended by inserting , on a full-time or
			 part-time basis, after positions in the Department of
			 Defense the first place it appears.
				202.Amendments to
			 the acquisition workforce demonstration project
				(a)Codification
			 into title 10
					(1)In
			 generalChapter 87 of title 10,
			 United States Code, is amended by inserting after
			 section
			 1761 the following new section:
						
							1762.Demonstration
				project relating to certain acquisition personnel management policies and
				procedures
								(a)CommencementThe Secretary of Defense is encouraged to
				carry out a demonstration project, the purpose of which is to determine the
				feasibility or desirability of one or more proposals for improving the
				personnel management policies or procedures that apply with respect to the
				acquisition workforce of the Department of Defense and supporting personnel
				assigned to work directly with the acquisition workforce.
								(b)Terms and
				conditions(1)Except as otherwise
				provided in this subsection, any demonstration project described in subsection
				(a) shall be subject to
				section
				4703 of title 5 and all other provisions of such title that
				apply with respect to any demonstration project under such section.
									(2)Subject to paragraph (3), in applying
				section
				4703 of title 5 with respect to a demonstration project
				described in subsection (a)—
										(A)180 days in subsection
				(b)(4) of such section shall be deemed to read 120 days;
										(B)90 days in subsection
				(b)(6) of such section shall be deemed to read 30 days;
				and
										(C)subsection (d)(1) of such section
				shall be disregarded.
										(3)Paragraph (2) shall not apply with
				respect to a demonstration project unless—
										(A)for each organization or team
				participating in the demonstration project—
											(i)at least one-third of the workforce
				participating in the demonstration project consists of members of the
				acquisition workforce; and
											(ii)at least two-thirds of the
				workforce participating in the demonstration project consists of members of the
				acquisition workforce and supporting personnel assigned to work directly with
				the acquisition workforce; and
											(B)the demonstration project commences
				before October 1, 2007.
										(c)Limitation on
				number of participantsThe total number of persons who may
				participate in the demonstration project under this section may not exceed
				120,000.
								(d)Effect of
				reorganizationsThe applicability of paragraph (2) of subsection
				(b) to an organization or team shall not terminate by reason that the
				organization or team, after having satisfied the conditions in paragraph (3) of
				such subsection when it began to participate in a demonstration project under
				this section, ceases to meet one or both of the conditions set forth in
				subparagraph (A) of such paragraph (3) as a result of a reorganization,
				restructuring, realignment, consolidation, or other organizational
				change.
								(e)Assessment(1)The Secretary of Defense
				shall designate an independent organization to review the acquisition workforce
				demonstration project described in subsection (a).
									(2)Such assessment shall include:
										(A)A description of the workforce
				included in the project.
										(B)An explanation of the flexibilities
				used in the project to appoint individuals to the acquisition workforce and
				whether those appointments are based on competitive procedures and recognize
				veteran’s preferences.
										(C)An explanation of the flexibilities
				used in the project to develop a performance appraisal system that recognizes
				excellence in performance and offers opportunities for improvement.
										(D)The steps taken to ensure that such
				system is fair and transparent for all employees in the project.
										(E)How the project allows the
				organization to better meet mission needs.
										(F)An analysis of how the flexibilities
				in subparagraphs (B) and (C) are used, and what barriers have been encountered
				that inhibit their use.
										(G)Whether there is a process for—
											(i)ensuring ongoing performance
				feedback and dialogue among supervisors, managers, and employees throughout the
				performance appraisal period; and
											(ii)setting timetables for performance
				appraisals.
											(H)The project’s impact on career
				progression.
										(I)The project’s appropriateness or
				inappropriateness in light of the complexities of the workforce
				affected.
										(J)The project’s sufficiency in terms of
				providing protections for diversity in promotion and retention of
				personnel.
										(K)The adequacy of the training, policy
				guidelines, and other preparations afforded in connection with using the
				project.
										(L)Whether there is a process for
				ensuring employee involvement in the development and improvement of the
				project.
										(3)The first such assessment under this
				subsection shall be completed not later than September 30, 2011, and subsequent
				assessments shall be completed every two years thereafter until the termination
				of the project. The Secretary shall submit to the covered congressional
				committees a copy of the assessment within 30 days after receipt by the
				Secretary of the assessment.
									(f)Covered
				congressional committeesIn this section, the term covered
				congressional committees means—
									(1)the Committees on
				Armed Services of the Senate and the House of Representatives;
									(2)the Committee on
				Homeland Security and Governmental Affairs of the Senate; and
									(3)the Committee on
				Oversight and Government Reform of the House of Representatives.
									(g)Termination of
				authorityThe authority to conduct a demonstration program under
				this section shall terminate on September 30, 2017.
								(h)ConversionWithin
				six months after the authority to conduct a demonstration project under this
				section is terminated as provided in subsection (g), employees in the project
				shall convert to the civilian personnel system created pursuant to
				section
				9902 of title
				5.
								.
					(2)Clerical
			 AmendmentThe table of
			 sections at the beginning of subchapter V of
			 chapter 87 of title 10,
			 United States Code, is amended by inserting after the item relating to
			 section
			 1761 the following new item:
						
							
								1762. Demonstration project relating to
				certain acquisition personnel management policies and
				procedures.
							
							.
					(b)Conforming
			 repealSection 4308 of the National Defense Authorization Act for
			 Fiscal Year 1996 (Public Law 104–106;
			 10 U.S.C.
			 1701 note) is repealed.
				203.Incentive
			 programs for civilian and military personnel in the acquisition
			 workforce
				(a)In
			 generalChapter
			 87 of title 10, United States Code, is amended by inserting
			 after section
			 1762, as added by section 202, the following new
			 section:
					
						1763.Incentive
				programs for civilian and military personnel in the acquisition
				workforce
							(a)Civilian
				acquisition workforce incentivesThe Secretary of Defense, acting through
				the Under Secretary of Defense for Acquisition, Technology, and Logistics,
				shall provide for an enhanced system of incentives for the encouragement of
				excellence in the acquisition workforce by providing rewards for employees who
				contribute to achieving the agency’s performance goals. The system of
				incentives shall include provisions that—
								(1)relate salary
				increases, bonuses, and awards to performance and contribution to the agency
				mission (including the extent to which the performance of personnel in such
				workforce contributes to achieving the goals and standards established for
				acquisition programs pursuant to section 2545 of this title);
								(2)provide for
				consideration, in personnel evaluations and promotion decisions, of the extent
				to which the performance of personnel in such workforce contributes to
				achieving such goals and standards;
								(3)use the Department
				of Defense Civilian Workforce Incentive Fund established pursuant to
				section
				9902(a) of title 5; and
								(4)provide
				opportunities for career broadening experiences for high performers.
								(b)Military
				acquisition workforce incentivesThe Secretaries of the military
				departments shall fully use and enhance incentive programs that reward
				individuals, through recognition certificates or cash awards, for suggestions
				of process improvements that contribute to improvements in efficiency and
				economy and a better way of doing
				business.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of subchapter V
			 of chapter 87 of title 10,
			 United States Code, is amended by inserting after the item relating to
			 section
			 1762, as added by section 202, the following new item:
					
						
							1763. Incentive programs for civilian and
				military personnel in the acquisition
				workforce.
						
						.
				204.Career
			 development for civilian and military personnel in the acquisition
			 workforce
				(a)Career
			 paths
					(1)AmendmentChapter
			 87 of title 10, United States Code, is amended by inserting
			 after section
			 1722a the following new section:
						
							1722b.Special
				requirements for civilian employees in the acquisition field
								(a)Requirement for
				policy and guidance regarding civilian personnel in acquisitionThe Secretary of Defense, acting through
				the Under Secretary of Defense for Acquisition, Technology, and Logistics,
				shall establish policies and issue guidance to ensure the proper development,
				assignment, and employment of civilian members of the acquisition workforce to
				achieve the objectives specified in subsection (b).
								(b)ObjectivesPolicies
				established and guidance issued pursuant to subsection (a) shall ensure, at a
				minimum, the following:
									(1)A career path in
				the acquisition field that attracts the highest quality civilian personnel,
				from either within or outside the Federal Government.
									(2)A deliberate
				workforce development strategy that increases attainment of key experiences
				that contribute to a highly qualified acquisition workforce.
									(3)Sufficient
				opportunities for promotion and advancement in the acquisition field.
									(4)A sufficient
				number of qualified, trained members eligible for and active in the acquisition
				field to ensure adequate capacity, capability, and effective succession for
				acquisition functions, including contingency contracting, of the Department of
				Defense.
									(5)A deliberate workforce development strategy
				that ensures diversity in promotion, advancement, and experiential
				opportunities commensurate with the general workforce outlined in this
				section.
									(c)Inclusion of
				information in annual reportThe Secretary of Defense shall include in
				the report to Congress required under section 115b(d) of this title the
				following information related to the acquisition workforce for the period
				covered by the report (which shall be shown for the Department of Defense as a
				whole and separately for the Army, Navy, Air Force, Marine Corps, Defense
				Agencies, and Office of the Secretary of Defense):
									(1)The total number
				of persons serving in the Acquisition Corps, set forth separately for members
				of the armed forces and civilian employees, by grade level and by functional
				specialty.
									(2)The total number of critical acquisition
				positions held, set forth separately for members of the armed forces and
				civilian employees, by grade level and by other appropriate categories
				(including by program manager, deputy program manager, and division head
				positions). For each such category, the report shall specify the number of
				civilians holding such positions compared to the total number of positions
				filled.
									(3)The number of employees to whom the
				requirements of subsections (b)(2)(A) and (b)(2)(B) of section 1732 of this
				title did not apply because of the exceptions provided in paragraphs (1) and
				(2) of section 1732(c) of this title, set forth separately by type of
				exception.
									(4)The number of
				program managers and deputy program managers who were reassigned after
				completion of a major milestone occurring closest in time to the date on which
				the person has served in the position for four years (as required under section
				1734(b) of this title), and the proportion of those reassignments to the total
				number of reassignments of program managers and deputy program managers, set
				forth separately for program managers and deputy program managers. The
				Secretary also shall include the average length of assignment served by program
				managers and deputy program managers so reassigned.
									(5)The number of
				persons, excluding those reported under paragraph (4), in critical acquisition
				positions who were reassigned after a period of three years or longer (as
				required under section 1734(a) of this title), and the proportion of those
				reassignments to the total number of reassignments of persons, excluding those
				reported under paragraph (4), in critical acquisition positions.
									(6)The number of
				times a waiver authority was exercised under section 1724(d), 1732(d), 1734(d),
				or 1736(c) of this title or any other provision of this chapter (or other
				provision of law) which permits the waiver of any requirement relating to the
				acquisition workforce, and in the case of each such authority, the reasons for
				exercising the authority. The Secretary may present the information provided
				under this paragraph by category or grouping of types of waivers and
				reasons.
									.
					(2)Clerical
			 amendmentThe table of sections at the beginning of subchapter II
			 of chapter 87 of title 10,
			 United States Code, is amended by inserting after the item relating to
			 section
			 1722a the following new item:
						
							
								1722b. Special requirements for civilian
				employees in the acquisition
				field.
							
							.
					(b)Career education
			 and trainingChapter
			 87 of title 10, United States Code, is amended in section 1723
			 by redesignating subsection (b) as subsection (c) and inserting after
			 subsection (a) the following new subsection:
					
						(b)Career path
				requirementsFor each career path, the Secretary of Defense,
				acting through the Under Secretary of Defense for Acquisition, Technology, and
				Logistics shall establish requirements for the completion of course work and
				related on-the-job training and demonstration of qualifications in the critical
				acquisition-related duties and tasks of the career path. The Secretary of
				Defense, acting through the Under Secretary, shall also—
							(1)encourage
				individuals in the acquisition workforce to maintain the currency of their
				acquisition knowledge and generally enhance their knowledge of related
				acquisition management disciplines through academic programs and other
				self-developmental activities; and
							(2)develop key work experiences, including the
				creation of a program sponsored by the Department of Defense that facilitates
				the periodic interaction between individuals in the acquisition workforce and
				the end user in such end user’s environment to enhance the knowledge base of
				such workforce, for individuals in the acquisition workforce so that the
				individuals may gain in-depth knowledge and experience in the acquisition
				process and become seasoned, well-qualified members of the acquisition
				workforce.
							.
				205.Recertification
			 and training requirements
				(a)Continuing
			 educationSection 1723 of title 10, United
			 States Code, as amended by section 204, is further amended by amending
			 subsection (a) to read as follows:
					
						(a)Qualification
				requirements(1)The Secretary of Defense shall establish
				education, training and experience requirements for each acquisition position,
				based on the level of complexity of duties carried out in the position. In
				establishing such requirements, the Secretary shall ensure the availability and
				sufficiency of training in all areas of acquisition, including additional
				training courses with an emphasis on services contracting, market research
				strategies (including assessments of local contracting capabilities), long-term
				sustainment strategies, information technology, and rapid acquisition.
							(2)In establishing such requirements for
				positions other than critical acquisition positions designated pursuant to
				section
				1733 of this title, the Secretary may state the requirements by
				categories of positions.
							(3)The Secretary of Defense, acting
				through the Under Secretary of Defense for Acquisition, Technology, and
				Logistics, shall establish requirements for continuing education and periodic
				renewal of an individual’s certification. Any requirement for a certification
				renewal shall not require a renewal more often than once every five
				years.
							.
				(b)Standards for
			 training
					(1)In
			 generalSubchapter IV of
			 Chapter 87 of title 10,
			 United States Code, is amended by adding at the end the following new
			 section:
						
							1748.Guidance and
				standards for acquisition workforce training
								(a)Fulfillment
				standardsThe Secretary of Defense, acting through the Under
				Secretary of Defense for Acquisition, Technology, and Logistics, shall develop
				fulfillment standards, and implement and maintain a program, for purposes of
				the training requirements of sections 1723, 1724, and 1735 of this title. Such
				fulfillment standards shall consist of criteria for determining whether an
				individual has demonstrated competence in the areas that would be taught in the
				training courses required under those sections. If an individual meets the
				appropriate fulfillment standard, the applicable training requirement is
				fulfilled.
								(b)Guidance and
				standards relating to contracts for trainingThe Secretary of
				Defense shall develop appropriate guidance and standards to ensure that the
				Department of Defense will continue, where appropriate and cost-effective, to
				enter into contracts for the training requirements of sections 1723, 1724, and
				1735 of this title, while maintaining appropriate control over the content and
				quality of such
				training.
								.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by adding at the end the following new item:
						
							
								1748. Guidance and standards for
				acquisition workforce
				training.
							
							.
					(3)Deadline for
			 fulfillment standardsThe fulfillment standards required under
			 section
			 1748(a) of title 10, United States Code, as added by paragraph
			 (1), shall be developed not later than 90 days after the date of the enactment
			 of this Act.
					(4)Conforming
			 repealSection 853 of
			 Public Law
			 105–85 (111 Stat. 1851) is repealed.
					206.Information
			 technology acquisition workforce
				(a)In
			 general
					(1)Information
			 technologySubchapter II of
			 chapter 87 of title 10,
			 United States Code, is amended by adding at the end the following new
			 section:
						
							1725.Information
				technology acquisition positions
								(a)Plan
				requiredThe Secretary of
				Defense shall develop and carry out a plan to strengthen the part of the
				acquisition workforce that specializes in information technology. The plan
				shall include the following:
									(1)Defined targets
				for billets devoted to information technology acquisition.
									(2)Specific
				certification requirements for individuals in the acquisition workforce who
				specialize in information technology acquisition.
									(3)Defined career
				paths for individuals in the acquisition workforce who specialize in
				information technology acquisitions.
									(b)DefinitionsIn
				this section:
									(1)The term information
				technology has the meaning provided such term in
				section
				11101 of title 40 and includes information technology
				incorporated into a major weapon system.
									(2)The term
				major weapon system has the meaning provided such term in
				section 2379(f) of this
				title.
									.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by adding at the end the following new item:
						
							
								1725. Information technology acquisition
				positions.
							
							.
					(b)DeadlineThe
			 Secretary of Defense shall develop the plan required under
			 section
			 1725 of title 10, United States Code, as added by subsection
			 (a), not later than 180 days after the date of the enactment of this
			 Act.
				207.Definition of
			 acquisition workforceSection 101(a) of
			 title 10, United States Code, is amended by inserting after paragraph (17) the
			 following new paragraph:
				
					(18)The term acquisition
				workforce means the persons serving in acquisition positions within the
				Department of Defense, as designated pursuant to
				section
				1721(a) of this
				title.
					.
			208.Defense
			 Acquisition University curriculum review
				(a)Curriculum
			 reviewNot later than 1 year
			 after the date of the enactment of this Act, the Under Secretary of Defense for
			 Acquisition, Technology, and Logistics shall lead a review of the curriculum
			 offered by the Defense Acquisition University to ensure it adequately supports
			 the training and education requirements of acquisition professionals,
			 particularly in service contracting, long term sustainment strategies,
			 information technology, and rapid acquisition. The review shall also involve
			 the service acquisition executives of each military department.
				(b)Analysis of
			 funding requirements for trainingFollowing the review conducted under
			 subsection (a), the Secretary of Defense shall analyze the most recent
			 future-years defense program to determine the amounts of estimated expenditures
			 and proposed appropriations necessary to support the training requirements of
			 the amendments made by section 205 of this Act, including any new training
			 requirements determined after the review conducted under subsection (a). The
			 Secretary shall identify any additional funding needed for such training
			 requirements in the separate chapter on the defense acquisition workforce
			 required in the next annual strategic workforce plan under 115b of title 10,
			 United States Code.
				(c)Requirement for
			 ongoing curriculum development with certain schools
					(1)RequirementSection 1746 of
			 title 10, United States Code, is amended by adding at the end the following new
			 subsection:
						
							(c)Curriculum
				developmentThe President of
				the Defense Acquisition University shall work with the relevant professional
				schools and degree-granting institutions of the Department of Defense and
				military departments to ensure that best practices are used in curriculum
				development to support acquisition workforce
				positions.
							.
					(2)Amendment to
			 section heading(A)The heading of section
			 1746 of such title is amended to read as follows:
							
								1746.Defense
				Acquisition
				University
								.
						(B)The item relating to section 1746 in
			 the table of sections at the beginning of subchapter IV of chapter 87 of such
			 title is amended to read as follows:
							
								
									1746. Defense Acquisition
				University.
								
								.
						209.Cost estimating
			 internship and scholarship programs
				(a)PurposeThe
			 purpose of this section is to require the Department of Defense to develop
			 internship and scholarship programs in cost estimating to underscore the
			 importance of cost estimating, as a core acquisition function, to the
			 acquisition process.
				(b)RequirementThe
			 Secretary of Defense shall develop intern and scholarship programs in cost
			 estimating for purposes of improving education and training in cost estimating
			 and providing an opportunity to meet any certification requirements in cost
			 estimating.
				(c)ImplementationSuch
			 programs shall be established not later than 270 days after the date of the
			 enactment of this Act and shall be implemented for a 4-year period following
			 establishment of the programs.
				210.Prohibition on
			 personal services contracts for senior mentors
				(a)ProhibitionThe
			 Secretary of Defense shall prohibit the award of a contract for personal
			 services by any component of the Department of Defense for the purpose of
			 obtaining the services of a senior mentor.
				(b)InterpretationNothing
			 in this section shall be interpreted to prohibit the employment of a senior
			 mentor as a highly qualified expert pursuant to
			 section
			 9903 of title 5, United States Code, subject to the pay and
			 term limitations of that section. A senior mentor employed as a highly
			 qualified expert shall be required to submit a financial disclosure report and
			 comply with all conflict of interest laws and regulations applicable to other
			 Federal employees with similar conditions of service.
				(c)DefinitionsIn
			 this section:
					(1)The term
			 contract for personal services means a contract awarded under
			 the authority of section 129b(a) of title 10, United
			 States Code, or section 3109 of title 5, United
			 States Code.
					(2)The term
			 component of the Department of Defense means a military
			 department, a defense agency, a Department of Defense field activity, a unified
			 combatant command, or the joint staff.
					(3)The term
			 senior mentor means any person—
						(A)(i)who has served as a
			 general or flag officer in the Armed Forces; or
							(ii)who has served in a position at a
			 level at or above the level of the senior executive service;
							(B)has retired within
			 the 10 years preceding the award of a contract; and
						(C)who serves as a
			 mentor, teacher, trainer, or advisor to government personnel on matters
			 pertaining to the former official duties of such person.
						IIIFinancial
			 Management
			301.Incentives for
			 achieving auditability
				(a)Preferential
			 treatment authorizedThe Under Secretary of Defense (Comptroller)
			 shall ensure that any component of the Department of Defense that the Under
			 Secretary determines has financial statements validated as ready for audit
			 earlier than September 30, 2017, shall receive preferential treatment, as the
			 Under Secretary determines appropriate—
					(1)in financial
			 matter matters, including—
						(A)consistent with
			 the need to fund urgent warfighter requirements and operational needs, priority
			 in the release of appropriated funds to such component;
						(B)relief from the
			 frequency of financial reporting of such component in cases in which such
			 reporting is not required by law;
						(C)relief from
			 departmental obligation and expenditure thresholds to the extent that such
			 thresholds establish requirements more restrictive than those required by law;
			 or
						(D)such other
			 measures as the Under Secretary considers appropriate; and
						(2)in the availability of personnel management
			 incentives, including—
						(A)the size of the
			 bonus pool available to the financial and business management workforce of the
			 component;
						(B)the rates of
			 promotion within the financial and business management workforce of the
			 component;
						(C)awards for
			 excellence in financial and business management; or
						(D)the scope of work
			 assigned to the financial and business management workforce of the
			 component.
						(b)Inclusion of
			 information in reportThe Under Secretary shall include
			 information on any measure initiated pursuant to this section in the next
			 semiannual report pursuant to section 1003(b) of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2439;
			 10 U.S.C.
			 2222 note) after such measure is initiated.
				(c)ExpirationThis
			 section shall expire on September 30, 2017.
				(d)DefinitionIn
			 this section, the term component of the Department of Defense
			 means any organization within the Department of Defense that is required to
			 submit an auditable financial statement to the Secretary of Defense.
				302.Measures required
			 after failure to achieve auditability
				(a)In
			 generalThe Secretary of Defense shall ensure that corrective
			 measures are immediately taken to address the failure of a component of the
			 Department of Defense to achieve a financial statement validated as ready for
			 audit by September 30, 2017.
				(b)Measures
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall develop and issue guidance detailing measures
			 to be taken in accordance with subsection (a). Such measures shall
			 include—
					(1)the development of
			 a remediation plan to ensure the component can achieve a financial statement
			 validated as ready for audit within 1 year;
					(2)additional
			 reporting requirements that may be necessary to mitigate financial risk to the
			 component;
					(3)delaying the
			 release of appropriated funds to such component, consistent with the need to
			 fund urgent warfighter requirements and operational needs, until such time as
			 the Secretary is assured that the component will achieve a financial statement
			 validated as ready for audit within 1 year;
					(4)specific
			 consequences for key personnel in order to ensure accountability within the
			 leadership of the component; and
					(5)such other
			 measures as the Secretary considers appropriate.
					(c)DefinitionThe
			 term component of the Department of Defense means any
			 organization within the Department of Defense that is required to submit an
			 auditable financial statement to the Secretary of Defense.
				303.Review of obligation
			 and expenditure thresholds
				(a)Sense of
			 CongressIt is the sense of Congress that—
					(1)Department of
			 Defense program managers should be encouraged to place a higher priority on
			 seeking the best value for the Government than on meeting arbitrary benchmarks
			 for spending; and
					(2)actions to carry
			 out paragraph (1) should be supported by the Department’s leadership at every
			 level.
					(b)Policy
			 reviewNot later than 180 days after the date of the enactment of
			 this Act, the Chief Management Officer of the Department of Defense, in
			 coordination with the Chief Management Officer of each military department,
			 shall review and update as necessary all relevant policy and instruction
			 regarding obligation and expenditure benchmarks to ensure that such guidance
			 does not inadvertently prevent achieving the best value for the Government in
			 the obligation and expenditure of funds.
				(c)Process
			 reviewNot later than 1 year after the date of the enactment of
			 this Act, the Chief Management Officer, in coordination with the Chief
			 Management Officer of each military department, the Director of the Office of
			 Performance Assessment and Root Cause Analysis, the Under Secretary of Defense
			 (Comptroller), and the Comptrollers of the military departments, shall conduct
			 a comprehensive review of the use and value of obligation and expenditure
			 benchmarks and propose new benchmarks or processes for tracking financial
			 performance, including, as appropriate—
					(1)increased reliance
			 on individual obligation and expenditure plans for measuring program financial
			 performance;
					(2)mechanisms to
			 improve funding stability and to increase the predictability of the release of
			 funding for obligation and expenditure; and
					(3)streamlined
			 mechanisms for a program manager to submit an appeal for funding changes and to
			 have such appeal evaluated promptly.
					(d)TrainingThe
			 Under Secretary of Defense for Acquisition, Technology, and Logistics and the
			 Under Secretary of Defense (Comptroller) shall ensure that as part of the
			 training required for program managers and business managers, an emphasis is
			 placed on obligating and expending appropriated funds in a manner that achieves
			 the best value for the Government and that the purpose and limitations of
			 obligation and expenditure benchmarks are made clear.
				304.Disclosure and
			 traceability of the cost of Department of Defense health care
			 contracts
				(a)Disclosure
			 requirementThe Secretary of Defense shall require—
					(1)an offeror that
			 submits a bid or proposal in response to an invitation for bids or a request
			 for proposals issued by a component of the Department of Defense for a health
			 care contract to submit with the bid or proposal a disclosure of the additional
			 cost, if any, contained in such bid or proposal associated with compliance with
			 the Patient Protection and Affordable Care Act (Public Law
			 111–148) and the Health Care and Education Reconciliation Act
			 of 2010 (Public Law 111–152); and
					(2)a
			 contractor for a health care contract awarded following the date of the
			 enactment of this Act to disclose on an annual basis the additional cost, if
			 any, incurred for such contract associated with compliance with the Patient
			 Protection and Affordable Care Act (Public Law 111–148) and the Health
			 Care and Education Reconciliation Act of 2010 (Public Law
			 111–152).
					(b)Report
					(1)RequirementNot
			 later than April 1, 2011, and each April 1st thereafter until April 1, 2016,
			 the Secretary of Defense shall submit to the Committee on Armed Services of the
			 Senate and the Committee on Armed Services of the House of Representatives a
			 detailed report on the additional cost to the Department of Defense associated
			 with compliance with the Patient Protection and Affordable Care Act
			 (Public Law
			 111–148) and the Health Care and Education Reconciliation Act
			 of 2010 (Public Law 111–152).
					(2)Matters
			 coveredThe report required by paragraph (1) shall
			 include—
						(A)the projected
			 costs of compliance for all health care contracts awarded during the preceding
			 year, as disclosed in a bid or proposal in accordance with subsection
			 (a)(1);
						(B)for all other
			 health care contracts, the incurred cost of compliance for the preceding year,
			 as disclosed in accordance with subsection (a)(2); and
						(C)any additional
			 costs to the Department of Defense necessary to comply with such Acts.
						(c)Health care
			 contract definedIn this section, the term health care
			 contract means a contract in an amount greater than the simplified
			 acquisition threshold for the acquisition of any of the following:
					(1)Medical
			 supplies.
					(2)Health care
			 services and administration, including the services of medical
			 personnel.
					(3)Durable medical
			 equipment.
					(4)Pharmaceuticals.
					(5)Health
			 care-related information technology.
					IVIndustrial
			 Base
			401.Expansion of
			 the industrial base
				(a)Program to
			 expand industrial base requiredThe Secretary of Defense shall establish a
			 program to expand the industrial base of the Department of Defense to increase
			 the Department’s access to innovation and the benefits of competition. The
			 program shall be limited to firms within the national technology and industrial
			 base (as defined in section 2500(1) of title 10, United
			 States Code).
				(b)Identifying and
			 communicating with nontraditional suppliersThe program
			 established under subsection (a) shall use tools and resources available within
			 the Federal Government and available from the private sector, to provide a
			 capability for identifying and communicating with nontraditional suppliers,
			 including commercial firms and firms of all business sizes, that are engaged in
			 markets of importance to the Department of Defense.
				(c)Outreach to
			 local firms near defense installationsThe program established under subsection
			 (a) shall include outreach, using procurement technical assistance centers, to
			 notify firms of all business sizes in the vicinity of Department of Defense
			 installations of opportunities to obtain contracts and subcontracts to perform
			 work at such installations.
				(d)Industrial base
			 reviewThe program required by subsection (a) shall include a
			 continuous effort to review the industrial base supporting the Department of
			 Defense, including the identification of markets of importance to the
			 Department of Defense.
				(e)DefinitionIn
			 this section:
					(1)Nontraditional
			 suppliersThe term nontraditional suppliers means
			 firms that have received contracts from the Department of Defense with a total
			 value of not more than $100,000 in the previous 5 years.
					(2)Markets of
			 importance to the Department of DefenseThe term markets
			 of importance to the Department of Defense means industrial sectors in
			 which the Department of Defense spends more than $500,000,000 annually.
					(3)Procurement
			 technical assistance centerThe term procurement technical
			 assistance center means a center operating under a cooperative
			 agreement with the Defense Logistics Agency to provide procurement technical
			 assistance pursuant to the authority provided in
			 chapter 142 of title 10,
			 United States Code.
					402.Commercial pricing
			 analysisSection 803(c) of the
			 Strom Thurmond National Defense Authorization Act for Fiscal Year 1999
			 (Public Law
			 105–261;
			 10 U.S.C.
			 2306a note) is amended to read as follows:
				
					(c)Commercial price
				trend analysis
						(1)The Secretary of
				Defense shall develop and implement procedures that, to the maximum extent
				practicable, provide for the collection and analysis of information on price
				trends for categories of exempt commercial items described in paragraph
				(2).
						(2)A category of
				exempt commercial items referred to in paragraph (1) consists of exempt
				commercial items that are in a single Federal Supply Group or Federal Supply
				Class, are provided by a single contractor, or are otherwise logically grouped
				for the purpose of analyzing information on price trends.
						(3)The analysis of
				information on price trends under paragraph (1) shall include, in any category
				in which significant escalation in prices is identified, a more detailed
				examination of the causes of escalation for such prices within the category and
				whether such price escalation is consistent across the Department of
				Defense.
						(4)The head of a
				Department of Defense agency or the Secretary of a military department shall
				take appropriate action to address any unjustified escalation in prices being
				paid for items procured by that agency or military department as identified in
				an analysis conducted pursuant to paragraph (1).
						(5)Not later than
				April 1 of each of year, the Secretary of Defense shall submit to the Committee
				on Armed Services of the Senate and the Committee on Armed Services of the
				House of Representatives a report on the analyses of price trends that were
				conducted for categories of exempt commercial items during the preceding fiscal
				year under the procedures prescribed pursuant to paragraph (1). The report
				shall include a description of the actions taken to identify and address any
				unjustified price escalation for the categories of items.
						(6)This subsection
				shall not be in effect on and after April 1,
				2013.
						.
			403.Contractor and
			 grantee disclosure of delinquent Federal tax debts
				(a)Requirement
					(1)In
			 generalChapter 37 of title 31,
			 United States Code, is amended by adding at the end of subchapter II the
			 following new section:
						
							3720F.Contractor
				and grantee disclosure of delinquent Federal tax debts
								(a)Requirement
				relating to contractsThe head of any executive agency that
				issues an invitation for bids or a request for proposals for a contract in an
				amount greater than the simplified acquisition threshold shall require each
				person that submits a bid or proposal to submit with the bid or proposal a
				form—
									(1)certifying that
				the person does not have a seriously delinquent tax debt; and
									(2)authorizing the
				Secretary of the Treasury to disclose to the head of the agency information
				strictly limited to verifying whether the person has a seriously delinquent tax
				debt.
									(b)Requirement
				relating to grantsThe head of any executive agency that offers a
				grant in excess of an amount equal to the simplified acquisition threshold may
				not award such grant to any person unless such person submits with the
				application for such grant a form—
									(1)certifying that
				the person does not have a seriously delinquent tax debt; and
									(2)authorizing the
				Secretary of the Treasury to disclose to the head of the executive agency
				information strictly limited to verifying whether the person has a seriously
				delinquent tax debt.
									(c)Form for release
				of informationThe Secretary of the Treasury shall make available
				to all executive agencies a standard form for the certification and
				authorization described in subsections (a) and (b).
								(d)DefinitionsIn
				this section:
									(1)ContractThe
				term contract means a binding agreement entered into by an
				executive agency for the purpose of obtaining property or services, but does
				not include—
										(A)a contract for
				property or services that is intended to be entered into through the use of
				procedures other than competitive procedures by reason of section 2304(c)(2) of
				this title; or
										(B)a contract
				designated by the head of the agency as necessary to the national security of
				the United States.
										(2)Executive
				agencyThe term executive agency has the meaning
				given that term in section 4(1) of the Office of Federal Procurement Policy Act
				(41 U.S.C.
				403(1)).
									(3)PersonThe
				term person includes—
										(A)an
				individual;
										(B)a partnership;
				and
										(C)a
				corporation.
										(4)Seriously
				delinquent tax debtThe term
				seriously delinquent tax debt—
										(A)means any Federal tax liability—
											(i)that exceeds
				$3,000;
											(ii)that has been
				assessed by the Secretary of the Treasury and not paid; and
											(iii)for which a
				notice of lien has been filed in public records; and
											(B)does not include any Federal tax
				liability—
											(i)being paid in a
				timely manner under an offer-in-compromise or installment agreement;
											(ii)with respect to
				which collection due process proceedings are not completed; or
											(iii)with respect to which collection due
				process proceedings are completed and no further payment is required.
											(5)Simplified
				acquisition thresholdThe
				term simplified acquisition threshold has the meaning given that
				term in section 4(11) of the Office of Federal Procurement Policy Act
				(41 U.S.C.
				403(11)).
									(e)RegulationsThe
				Administrator for Federal Procurement Policy, in consultation with the
				Secretary of the Treasury, shall promulgate regulations that—
									(1)treat corporations
				and partnerships as having a seriously delinquent tax debt if such corporation
				or partnership is controlled (directly or indirectly) by persons who have a
				seriously delinquent tax debt;
									(2)provide for the
				proper application of subsections (a)(2) and (b)(2) in the case of corporations
				and partnerships; and
									(3)provide for the proper application of
				subsection (a) to first-tier subcontractors that are identified in a bid or
				proposal and are a significant part of a bid or proposal
				team.
									.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 37 of
			 such title is amended by adding after the item relating to section 3720E the
			 following new item:
						
							
								3720F. Contractor and grantee disclosure
				of delinquent Federal tax
				debts.
							
							.
					(b)Revision of
			 Federal Acquisition RegulationNot later than 90 days after the final
			 promulgation of regulations under
			 section
			 3720F(e) of title 31, United States Code, as added by
			 subsection (a), the Federal Acquisition Regulation shall be revised to
			 incorporate the requirements of section 3720F of such title.
				404.Independence of
			 contract audits and business system reviews
				(a)Defense Contract
			 Audit Agency general counsel
					(1)In
			 generalSubchapter II of
			 chapter
			 8 of title 10, United States Code, is amended by adding at the
			 end the following new section:
						
							204.Defense
				Contract Audit Agency general counsel
								(a)General
				CounselThe Director of the
				Defense Contract Audit Agency shall appoint a General Counsel of the Defense
				Contract Audit Agency.
								(b)Duties(1)The General Counsel shall perform such
				functions as the Director may prescribe and shall serve at the discretion of
				the Director.
									(2)Notwithstanding section 140(b) of
				this title, the General Counsel shall be the chief legal officer of the Defense
				Contract Audit Agency.
									(3)The Defense Contract Audit Agency
				shall be the exclusive legal client of the General Counsel.
									(c)Office of the
				General CounselThere is established an Office of the General
				Counsel within the Defense Contract Audit Agency. The Director may appoint to
				the Office to serve as staff of the General Counsel such legal counsel as the
				Director determines is
				appropriate.
								.
					(2)Clerical
			 amendmentThe table of
			 sections at the beginning of subchapter II of chapter 8 of such title is
			 amended by adding at the end the following new item:
						
							
								204. Defense Contract Audit Agency general
				counsel.
							
							.
					(b)Criteria for
			 business system reviews
					(1)In
			 generalChapter
			 131 of title 10, United States Code, is amended by inserting
			 after section
			 2222 the following new section:
						
							2222a.Criteria for
				business system reviews
								(a)Criteria for
				business system reviewsThe Secretary of Defense shall ensure
				that any contractor business system review carried out by a military
				department, a Defense Agency, or a Department of Defense Field Activity—
									(1)complies with
				generally accepted government auditing standards issued by the Comptroller
				General;
									(2)is performed by an
				audit team that does not engage in any other official activity (audit-related
				or otherwise) involving the contractor concerned;
									(3)is performed in a
				time and manner consistent with a documented assessment of risk to the Federal
				Government; and
									(4)involves testing
				on a representative sample of transactions sufficient to fully examine the
				integrity of the contractor business system concerned.
									(b)Contractor
				business system review definedIn this section, the term
				contractor business system review means an audit of policies,
				procedures, and internal controls relating to accounting and management systems
				of a
				contractor.
								.
					(2)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 131 of such title is amended by inserting
			 after the item relating to section 2222 the following new item:
						
							
								2222a. Criteria for business system
				reviews.
							
							.
					(c)Contract audit
			 guidanceNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall issue guidance relating to contract
			 audits carried out by a military department, a defense agency, or a Department
			 of Defense field activity that are not contractor business system reviews, as
			 described under section 2222a of title 10, United
			 States Code, that—
					(1)requires that such
			 audits comply with generally accepted government auditing standards issued by
			 the Comptroller General and are performed in a time and manner consistent with
			 a documented assessment of risk to the Federal Government;
					(2)establishes
			 guidelines for discussions of the scope of the audit with the contractor
			 concerned that ensure that such scope is not improperly influenced by the
			 contractor;
					(3)provides for
			 withholding of contract payments when necessary to compel the submission of
			 documentation from the contractor; and
					(4)requires that the
			 results of contract audits performed on behalf of an agency of the Department
			 of Defense be shared with other Federal agencies upon request, without
			 reimbursement.
					(d)Effective
			 dates
					(1)Section
			 204Section 204 of title 10, United
			 States Code, as added by subsection (a), shall take effect on the date of the
			 enactment of this Act.
					(2)Section
			 2222aSection 2222a of title 10, United
			 States Code, as added by subsection (b), shall take effect 180 days after the
			 date of the enactment of this Act.
					405.Blue ribbon
			 panel on eliminating barriers to contracting with the Department of
			 Defense
				(a)Requirement to
			 establishThe Secretary of
			 Defense shall establish a panel consisting of owners of large and small
			 businesses that are not traditional defense suppliers, for purposes of creating
			 a set of recommendations on eliminating barriers to contracting with the
			 Department of Defense and its defense supply centers.
				(b)MembersThe
			 panel shall consist of nine members, of whom—
					(1)three shall be
			 appointed by the Secretary of the Army;
					(2)three shall be
			 appointed by the Secretary of the Navy; and
					(3)three shall be
			 appointed by the Secretary of the Air Force.
					(c)Appointment
			 deadlineMembers shall be appointed to the panel not later than
			 180 days after the date of the enactment of this Act.
				(d)DutiesThe
			 panel shall be responsible for developing a set of recommendations on
			 eliminating barriers to contracting with the Department of Defense and its
			 defense supply centers.
				(e)ReportNot
			 later than 1 year after the date of the enactment of this Act, the panel shall
			 submit to Congress a report containing its recommendations.
				406.Inclusion of
			 the providers of services and information technology in the national technology
			 and industrial base
				(a)Revised
			 definitionsSection 2500 of title 10, United
			 States Code, is amended—
					(1)in paragraph (1),
			 by striking or maintenance and inserting integration,
			 services, or information technology;
					(2)in paragraph (4),
			 by striking or production and inserting production,
			 integration, services, or information technology;
					(3)in paragraph
			 (9)(A), by striking and manufacturing and inserting
			 manufacturing, integration, services, and information
			 technology; and
					(4)by adding at the
			 end the following new paragraph:
						
							(15)The term integration means
				the process of providing systems engineering and technical direction for a
				system for the purpose of achieving capabilities that satisfy program
				requirements.
							.
					(b)Revised
			 objectivesSection 2501(a) of such title is amended—
					(1)in paragraph (1),
			 by striking Supplying and equipping and inserting
			 Supplying, equipping, and supporting;
					(2)in paragraph (2),
			 by striking and logistics for and inserting logistics,
			 and other activities in support of;
					(3)in paragraph (4),
			 by striking and produce and inserting , produce, and
			 support; and
					(4)by redesignating
			 paragraph (6) as paragraph (8) and inserting after paragraph (5) the following
			 new paragraphs:
						
							(6)Providing for the
				generation of services capabilities that are not core functions of the armed
				forces and that are critical to military operations within the national
				technology and industrial base.
							(7)Providing for the
				development, production, and integration of information technology within the
				national technology and industrial
				base.
							.
					(c)Revised
			 assessmentsSection 2505(b)(4) of such title is amended by
			 inserting after of this title) the following or major
			 automated information systems (as defined in section 2445a of this
			 title).
				(d)Revised policy
			 guidanceSection 2506(a) of such title is amended by striking
			 budget allocation, weapons and inserting strategy,
			 management, budget allocation,.
				407.Construction of Act
			 on competition requirements for the acquisition of servicesNothing in this Act or the amendments made
			 by this Act shall be construed to affect the competition requirements of
			 section
			 2304 of title 10, United States Code, with respect to the
			 acquisition of services.
			408.Acquisition
			 Savings Program
				(a)Program
			 required
					(1)In
			 generalThe Secretary of Defense, acting through the Under
			 Secretary of Defense for Acquisition, Technology, and Logistics, shall carry
			 out a program to provide opportunities to provide cost-savings on
			 nondevelopmental items.
					(2)SavingsThe
			 program, to be known as the Acquisition Savings Program, shall provide any
			 person or activity within or outside the Department of Defense with the
			 opportunity to offer a proposal to provide savings in excess of 15 percent, to
			 be known as an acquisition savings proposal, for covered contracts.
					(3)SunsetThe
			 program shall cease to be required on September 30, 2013.
					(b)Qualifying
			 acquisition savings proposalsA proposal shall qualify as an
			 acquisition savings proposal for purposes of this section if it offers to
			 supply a nondevelopmental item that is identical to, or equivalent to (under a
			 performance specification or relevant commercial standard), an item being
			 procured under a covered contract.
				(c)Review by
			 contracting officerEach acquisition savings proposal shall be
			 reviewed by the contracting officer for the covered contract concerned to
			 determine if such proposal qualifies under this section and to calculate the
			 savings provided by such proposal.
				(d)Actions upon
			 favorable reviewIf the contracting officer for a covered
			 contract determines after review of an acquisition savings proposal that the
			 proposal would provide an identical or equivalent nondevelopmental item at a
			 savings in excess of 15 percent, and that a contract award to the offeror of
			 the proposal would not result in the violation of a minimum purchase agreement
			 or otherwise cause a breach of contract for the covered contract, the
			 contracting officer may make an award under the covered contract to the offeror
			 of the acquisition savings proposal or otherwise award a contract for the
			 nondevelopmental item concerned to such offeror.
				(e)Actions upon
			 unfavorable reviewIf a contracting officer determines after
			 review of an acquisition savings proposal that the proposal would not satisfy
			 the requirements of this section, the contracting officer shall debrief the
			 person or activity offering such proposal within 30 days after completion of
			 the review.
				(f)ReportNot
			 later than March 1, 2013, the Secretary of Defense shall submit to the
			 Committees on Armed Services of the Senate and House of Representatives a
			 report regarding the program, including the number of acquisition savings
			 proposals submitted, the number favorably reviewed, the cumulative savings, and
			 any further recommendations for the program.
				(g)DefinitionsIn
			 this section:
					(1)Nondevelopmental
			 itemThe term nondevelopmental item has the
			 meaning provided for such term in section 4 of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 403).
					(2)Covered
			 contractThe term covered contract—
						(A)means an
			 indefinite delivery indefinite quantity contract for property as defined in
			 section
			 2304d(2) of title 10, United States Code; and
						(B)does not include
			 any contract awarded under an exception to competitive acquisition authorized
			 by the Small Business Act (15 U.S.C. 631 et seq.)
						(3)Performance
			 specificationThe term
			 performance specification means a specification of required item
			 functional characteristics.
					(4)Commercial
			 standardThe term commercial standard means a
			 standard used in industry promulgated by an accredited standards organizations
			 that is not a Federal entity.
					409.Sense of Congress
			 regarding compliance with the Berry Amendment, the Buy American Act, and labor
			 standards of the United StatesIn order to create jobs, level the playing
			 field for domestic manufacturers, and strengthen economic recovery, it is the
			 sense of Congress that the Department of Defense should—
				(1)ensure full
			 contractor and subcontractor compliance with the Berry Amendment
			 (10 U.S.C.
			 2533a) and the Buy American Act (41 U.S.C. 10a et seq.); and
				(2)not procure products made by manufacturers
			 in the United States that violate labor standards as defined under the laws of
			 the United States.
				410.Industrial Base
			 Council and Fund
				(a)Industrial Base
			 Council
					(1)In
			 generalChapter 7 of title 10, United
			 States Code, is amended by adding at the end the following new section:
						
							188.Industrial Base
				Council
								(a)Council
				establishedThere is in the Department of Defense an Industrial
				Base Council.
								(b)MissionThe
				mission of the Industrial Base Council is to assist the Secretary in all
				matters pertaining to the industrial base of the Department of Defense,
				including matters pertaining to the national defense technology and industrial
				base included in chapter 148 of this title.
								(c)MembershipThe
				following officials of the Department of Defense shall be members of the
				Council:
									(1)The Chairman of
				the Council, who shall be the Under Secretary of Defense for Acquisition,
				Technology, and Logistics, the functions of which may be delegated by the Under
				Secretary only to the Principal Deputy Under Secretary of Defense for
				Acquisition, Technology, and Logistics.
									(2)The Executive
				Director of the Council, who shall be an official from within the Office of the
				Under Secretary responsible for industrial base matters and who shall report
				directly to the Under Secretary or the Principal Deputy Under Secretary.
									(3)Officials from
				within the Office of the Secretary of Defense, as designated by the Secretary,
				with direct responsibility for matters pertaining to following areas:
										(A)Manufacturing.
										(B)Research and
				development.
										(C)Systems
				engineering and system integration.
										(D)Services.
										(E)Information
				Technology.
										(F)Sustainment and
				logistics.
										(4)The Director of
				the Defense Logistics Agency.
									(5)Officials from the
				military departments, as designated by the Secretary of each military
				department, with responsibility for industrial base matters relevant to the
				military department concerned.
									(d)DutiesThe
				Council shall assist the Secretary in the following:
									(1)Providing input on
				industrial base matters to strategy reviews, including quadrennial defense
				reviews performed pursuant to section 118 of this title.
									(2)Managing the
				industrial base.
									(3)Providing
				recommendations to the Secretary on budget matters pertaining to the industrial
				base.
									(4)Providing recommendations to the Secretary
				on supply chain management and supply chain vulnerability.
									(5)Providing input on
				industrial base matters to defense acquisition policy guidance.
									(6)Issuing and
				revising the Department of Defense technology and industrial base guidance
				required by section 2506 of this title.
									(7)Such other duties
				as are assigned by the Secretary.
									(e)Reporting of
				activitiesThe Secretary shall include a section describing the
				activities of the Council in the annual report to Congress required by section
				2505 of this
				title.
								.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
						
							
								188. Industrial Base
				Council.
							
							.
					(b)Industrial Base
			 Fund
					(1)In
			 generalChapter 148 of title 10,
			 United States Code, is amended by adding at the end the following new
			 section:
						
							2508.Industrial
				Base Fund
								(a)EstablishmentThe
				Secretary of Defense shall establish an Industrial Base Fund (in this section
				referred to as the Fund).
								(b)Control of
				fundThe Fund shall be under the control of the Industrial Base
				Council established pursuant to section 188 of this title.
								(c)Amounts in
				fundThe Fund shall consist of amounts appropriated or otherwise
				made available to the Fund.
								(d)Use of
				fundSubject to subsection (e), the Fund shall be used—
									(1)to support the
				monitoring and assessment of the industrial base required by this
				chapter;
									(2)to address
				critical issues in the industrial base relating to urgent operation
				needs;
									(3)to support efforts
				to expand the industrial base; and
									(4)to address supply chain
				vulnerabilities.
									(e)Use of fund
				subject to appropriationsThe authority of the Secretary of
				Defense to use the Fund under this section in any fiscal year is subject to the
				availability of appropriations for that purpose.
								(f)ExpendituresThe
				Secretary shall establish procedures for expending monies in the Fund in
				support of the uses identified in subsection (d), including the
				following:
									(1)Direct obligations
				from the Fund.
									(2)Transfers of
				monies from the Fund to relevant appropriations of the Department of
				Defense.
									.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
						
							
								2508. Industrial Base
				Fund.
							
							.
					VOther
			 matters
			501.Clothing
			 allowance requirementThe
			 Comptroller General shall conduct a study of the items purchased under
			 section
			 418 of title 37, United States Code, to determine if there is
			 sufficient domestic production of such items to adequately supply members of
			 the Armed Forces and shall transmit the results of such study to the Secretary
			 of Defense. Not later than 6 months after receiving the results of such study,
			 the Secretary of Defense shall transmit to the Committees on Armed Services of
			 the Senate and the House of Representatives an evaluation on whether such items
			 under the study should be considered subject to
			 section
			 2533a of title 10, United States Code (popularly known as the
			 Berry Amendment).
			502.Requirement that
			 cost or price to the Federal Government be given at least equal importance as
			 technical or other criteria in evaluating competitive proposals for defense
			 contracts
				(a)RequirementSubparagraph (A) of
			 section
			 2305(a)(3) of title 10, United States Code, is amended by
			 striking proposals; and at the end of clause (ii) and all that
			 follows through the end of the subparagraph and inserting the following:
			 proposals and that must be assigned importance at least equal to all
			 evaluation factors other than cost or price when combined..
				(b)WaiverSection
			 2305(a)(3) of such title is further amended by striking subparagraph (B) and
			 inserting the following:
					
						(B)The requirement of subparagraph (A)(ii)
				relating to assigning at least equal importance to evaluation factors of cost
				or price may be waived by the head of the agency. The authority to issue a
				waiver under this subparagraph may not be
				delegated.
						.
				(c)ReportSection
			 2305(a)(3) of such title is further amended by adding at the end the following
			 new subparagraph:
					
						(C)Not later than 180 days after the end of
				each fiscal year, the Secretary of Defense shall submit to Congress, and post
				on a publicly available website of the Department of Defense, a report
				containing a list of each waiver issued by the head of
				an agency under subparagraph (B) during the preceding fiscal
				year.
						.
				
	
		
			Passed the House of
			 Representatives April 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
